SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the District of Connecticut, and was argued by counsel.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Squatrito’s Order of Dismissal, dated December 21, 1999, and his Ruling on the Plaintiffs Motion To Set Aside the Order of Dismissal, dated March 30, 2000. The *7district court correctly ruled that it had no authority to review proceedings in the United States District Court for the Western District of Tennessee or in the United States Court of Appeals for the Sixth Circuit.
We have considered all of plaintiffs contentions on this appeal and have found them to be without merit. The judgment of the district court is affirmed.